Citation Nr: 1448915	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  14-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU ) prior to March 13, 2012.

(The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity and entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to April 30, 2013, and an initial rating in excess of 20 percent for radiculopathy of the left lower extremity from April 30, 2013, are addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

An April 2012 rating decision granted the Veteran entitlement to TDIU, effective March 13, 2012.  The Veteran asserts that he is entitled to an effective date for TDIU earlier than March 13, 2012 if considered on an extraschedular rating basis under the provisions of 38 C.F.R. § 4.16(b).

The evidence of record, including the Veteran's July 2014 Board hearing testimony, indicates that the Veteran's unemployability may have preceded March 13, 2012, despite his failure to meet the threshold requirements for TDIU laid out in 38 C.F.R. § 4.16(a).  Accordingly, the Board finds that the criteria for submission to the Director of the Compensation and Pension Service have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an effective date for TDIU earlier than March 13, 2012, under the provisions of 38 C.F.R. § 4.16(b).  The Director, Compensation and Pension, is requested to provide adequate reasons and bases for any decision.

2.  Thereafter, readjudicate the issue currently on appeal consideration of entitlement to an effective date earlier than March 12, 2012, for TDIU. If the benefit sought on appeal remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



